Citation Nr: 0739556	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  96-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for hepatitis C, to 
include as secondary to service-connected post-operative 
total left hip replacement.

2.	Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1985, and from September 1986 to February 1988.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied compensation 
benefits under 38 U.S.C.A. § 1151 (West 2002) for hepatitis 
C.  During the pendency of the appeal, the RO through a July 
2001 supplemental statement of the case (SSOC)  also 
undertook consideration of a petition to reopen a previously 
denied claim for service connection for hepatitis C, 
including secondary to a service-connected      left hip 
replacement procedure.   

The Board previously considered this case in November 2003, 
and reopened the claim for service connection for hepatitis 
C.  The underlying claim on its merits, and claim for 
compensation under 38 U.S.C.A. § 1151 were remanded for      
further development.  The case was again remanded in January 
2007.

In 2007, the veteran submitted additional evidence 
(consisting of a            lay statement from a family 
member), along with a waiver of the right to RO    initial 
consideration of the evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2007).  

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.

The record further raises the issue of whether the RO 
properly calculated a temporary reduction in compensation 
benefits during a period in the mid-1990s of incarceration 
for approximately one year.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.


REMAND

In response to a VA development request, in October 2004, the 
Central California Health Care System indicated that records 
once available at that facility had been forwarded to West 
Los Angeles VA Medical Center (VAMC) in connection with a 
tort claim separate from the instant appeal, ostensibly also 
for claimed hepatitis C.  

Subsequently, in a November 2006 written brief presentation, 
the representative stated that it had located relevant 
treatment documentation with a VA attorney representing the 
government in the tort claim.  In view of this information, 
the Board finds that any decision rendered on the identified 
tort claim, to include supporting medical records and other 
evidence, should be obtained from the VA Office of District 
Counsel providing representation in this additional matter.     

The representative has indicated also that upon receipt of 
extensive VA treatment history records, including records 
from the Houston VA Medical Center in 1990 as to a total left 
hip replacement, during which a blood transfusion allegedly 
occurred as a potential source of hepatitis C transmission, 
that the representative recently sent this complete 
documentation to the RO for inclusion in the claims file.  
Waiver of initial consideration of such evidence by the RO as 
the agency of original jurisdiction was deferred.  Present 
review of the file indicates that there are indeed several 
volumes of medical history, and does not clarify whether the 
RO has yet considered it in its entirety.  Thus, on remand 
the RO should ensure that it addresses this evidence in the 
first instance through a supplemental statement of the case 
(SSOC).  See 38 C.F.R. § 19.31(c) (2007).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the VA Office of 
District Counsel representing the Houston 
VA Medical Center and request that that 
Office confirm whether veteran filed a 
Federal Tort Claims Act claim pertaining 
to an alleged wrongful exposure to 
hepatitis C in February 1990.  If 
confirmed, the RO must request photocopies 
of any Court decisions or settlement 
agreements in the matter, all pleadings, 
and all medical evidence considered, 
particularly any evidence establishing 
that the appellant received a blood 
transfusion during left hip replacement 
surgery in February 1990.   The RO's 
attempts to secure this evidence must be 
documented.  

2.	Thereafter, the RO should readjudicate 
the issues of service connection for 
hepatitis C, to include as secondary to 
post-operative residuals of a total left 
hip replacement, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.  The RO must ensure 
comprehensive consideration of the VA 
treatment records on file.  If the 
benefits sought are denied, the veteran 
and his representative should be furnished 
with a SSOC which includes a summary of 
all evidence submitted since the May 2006 
SSOC, and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



